Case: 20-10999     Document: 00516398138         Page: 1     Date Filed: 07/18/2022




           United States Court of Appeals
                for the Fifth Circuit
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                         July 18, 2022
                                  No. 20-10999                          Lyle W. Cayce
                                                                             Clerk

   United States of America,

                                                           Plaintiff—Appellant,

                                       versus

   Braylon Ray Coulter,

                                                           Defendant—Appellee.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 3:19-CR-68-1


   Before Richman, Chief Judge, and Jones and Wilson, Circuit Judges.
   Edith H. Jones, Circuit Judge:
          A lone police officer performed a traffic stop on Appellee Braylon Ray
   Coulter in the middle of the night. Having been given reason to suspect that
   Coulter, who revealed an aggravated robbery conviction, had a gun, the
   officer handcuffed him and asked where it was. Coulter answered, and the
   officer’s partner arrived later to find a .40 caliber pistol and .37 ounces of
   marijuana in Coulter’s backpack between the front seats of the van he drove.
   Before Coulter divulged that information, the officer did not provide Miranda
   warnings. See Miranda v. Arizona, 384 U.S. 436, 86 S. Ct. 1602 (1966). The
   admissibility of Coulter’s unwarned statements therefore depends on
Case: 20-10999          Document: 00516398138             Page: 2       Date Filed: 07/18/2022




                                           No. 20-10999


   whether he was “in custody” as contemplated by Miranda at the time he
   offered them.
          We hold that a reasonable person in Coulter’s position would not have
   thought that he was in custody for Miranda purposes. Moreover, the officer
   questioned Coulter in an environment that was not tantamount to a station
   house interrogation as contemplated by Miranda. All of Coulter’s unwarned
   statements are therefore admissible.                The district court’s judgment
   suppressing those statements is REVERSED.
                                    I. BACKGROUND
          Coulter was driving an old van with “squeaky brakes” through a
   neighborhood at 2:41 a.m. on July 15, 2018. Officer Nino de Guzman of the
   Lancaster, Texas Police Department began following Coulter and discovered
   that the van “was registered to an address in a different city, that its
   registration was expired, and that it had no insurance.” Officer Guzman
   thought Coulter might have been a burglar and decided to pull him over. 1
           After Coulter voluntarily stepped out of the van, Officer Guzman
   twice asked him whether he had any guns. Coulter said “[m]m-mm” before
   answering no. 2 Officer Guzman then frisked Coulter before asking him who
   owned the van and where he came from. Coulter replied that it belonged to
   his boss and that he just left work. When Officer Guzman also asked Coulter
   for identification, he admitted to not having any. Officer Guzman then
   conducted a background check and learned that Coulter’s driver’s license




           1
             Officer Guzman testified that the expired registration alone gave him probable
   cause to pull Coulter over.
           2
               Coulter did, however, admit to having some kind of knife on his person.




                                                 2
Case: 20-10999         Document: 00516398138                Page: 3        Date Filed: 07/18/2022




                                            No. 20-10999


   was suspended. 3 Coulter also disclosed that he was on parole for aggravated
   robbery. Following that admission, Officer Guzman asked Coulter for a third
   time whether he had a gun. Coulter once again insisted that he did not and
   then added that he did not own the van. Officer Guzman inquired more
   broadly as to whether “anything illegal” was in the van, even as he
   emphasized that he did not care if Coulter had a small amount of marijuana.
   Without admitting to possession, Coulter conceded that he smoked
   marijuana in the van the week before and that morning. This admission,
   combined with Coulter’s “suspicious behavior,” gave Officer Guzman
   probable cause to conduct a search.
           After Officer Guzman smelled marijuana emitting from the van, the
   court found that Coulter told Officer Guzman he “want[ed] to be real with
   [him]” before volunteering that he “did not need any more ‘strikes’ and
   indicated . . . that he had a gun in the van.” Specifically, after Officer
   Guzman asked for a fourth time whether he had a gun, Coulter suggested that
   he would be “losing[]” by answering and that he did not “want to lose[.]”
   Coulter also insisted that he “had people trying to kill [him] . . . . [and did
   not] want to be caught out [there] with nothing.”                        These comments
   prompted Officer Guzman to inform Coulter that he was “just going to
   detain [him]” so that he did not “run up and grab the gun.” Coulter offered
   to walk farther away instead, though he never moved.
           Officer Guzman then instructed Coulter to turn and face his police car
   and handcuffed him “for officer safety.” As he did so, Officer Guzman
   reiterated that Coulter was “[j]ust detained. That’s it.” He also asked
   Coulter whether he understood what detention meant, but Coulter did not


           3
              After first referring to Coulter’s license as expired, the district court later refers
   to it as suspended before referring to it as expired once more. But Officer Guzman testified
   that it was suspended.




                                                  3
Case: 20-10999          Document: 00516398138             Page: 4      Date Filed: 07/18/2022




                                           No. 20-10999


   directly respond.         Officer Guzman explained that the handcuffs were
   necessary because he did not want to “wind up fighting with [Coulter].”
   Coulter said “[n]o, no, no, no[]” before saying that Officer Guzman was
   “cool.” Officer Guzman then emphasized for a third time that Coulter was
   “just detained” and asked again whether he understood what that meant.
   Coulter responded “[y]eah.” 4 Officer Guzman instructed Coulter “not to
   pull away, because [he] did not ‘want to tase [sic] [him] and do a bunch of
   paperwork.’” Coulter said that was “fine.” Coulter then reiterated that he
   “want[ed] to be real with [Officer Guzman].”
           After securing Coulter in handcuffs, Officer Guzman asked him where
   the suspected gun was. Coulter then explicitly admitted for the first time that
   he had a gun in his backpack. Coulter later suggested that Officer Guzman
   could just take the gun and let him go. While Coulter remained handcuffed
   and standing in the street, a fellow officer arrived, searched the van, and
   located the gun along with .37 ounces (approximately 10 grams) of marijuana
   in his backpack. 5 Officer Guzman then arrested Coulter.
           A grand jury indicted Coulter in February 2019 for being a felon in
   possession of a firearm, in violation of 18 U.S.C. § 922(g)(1). About one year
   later, he moved to “suppress all evidence and observations arising from the
   vehicle search.” The district court held a hearing before denying that motion
   in June 2020. In doing so, the district court reasoned that Officer Guzman
   had reasonable suspicion to stop Coulter, reasonable suspicion of further




           4
               Another transcript indicates that Coulter responded by saying “[o]kay.”
           5
             The government contends that both officers recovered the gun and drugs. The
   district court stated that “Officer Guzman . . . searched the van and found the firearm.”
   But Officer Guzman testified that his partner conducted the search.




                                                 4
Case: 20-10999      Document: 00516398138          Page: 5   Date Filed: 07/18/2022




                                    No. 20-10999


   criminal activity to continue the stop, and probable cause to ultimately search
   the van based on Coulter’s behavior and admitted recent drug use.
          After the district court denied Coulter’s motion, a grand jury charged
   him in a second, superseding indictment for being a felon in possession of a
   firearm, in violation of 18 U.S.C. § 922(g)(1) and § 924(a)(2), and engaging
   in a conspiracy to obstruct an official proceeding, in violation of
   18 U.S.C. § 1512(k) and (c)(2). The government added the conspiracy
   charge because Coulter allegedly influenced his boss to “fabricate a bill of
   sale for the gun found in the van and to falsely claim that [his boss] had left
   that firearm in [the van].”
          Coulter then moved to “suppress all statements [he made] in
   response to the officer’s questioning once he was in handcuffs.” Coulter
   contended for the first time that he was in custody once handcuffed and that
   Officer Guzman did not deliver the requisite Miranda warnings.            The
   government responded that Coulter was not in custody just because he was
   handcuffed, and Miranda warnings were therefore unnecessary.
          The district court granted the suppression motion in October 2020
   without holding another hearing. Reviewing the previous record, the court
   determined that “the amount of restraint on [Coulter’s] physical movement,
   as well as Officer Guzman’s statements regarding [Coulter’s] freedom to
   move or leave, weigh[ed] in favor of finding that [Coulter] was in custody.”
   Under these circumstances, and in the absence of the officer’s stating
   Coulter’s Miranda rights, the district court excluded “[a]ny statement made
   by [Coulter] after he was placed in handcuffs and before he was given
   Miranda warnings.”
          The government filed this interlocutory appeal from the district
   court’s judgment and the trial has been continued pending resolution of the
   appeal. The government argues that the district court erred because a




                                          5
Case: 20-10999      Document: 00516398138           Page: 6    Date Filed: 07/18/2022




                                     No. 20-10999


   reasonable person in Coulter’s position would not have thought that the
   restraint on his freedom was functionally equivalent to a formal arrest and
   that the environment in which he was questioned did not necessitate Miranda
   warnings.
                        II. STANDARD OF REVIEW
          “Custody determinations under Miranda present ‘a mixed question
   of law and fact.’” United States v. Arellano-Banuelos, 912 F.3d 862, 868 (5th
   Cir. 2019) (quoting Thompson v. Keohane, 516 U.S. 99, 102, 116 S. Ct. 457,
   460 (1995)). “When considering the denial of a motion to suppress, this
   Court reviews factual findings for clear error and legal conclusions,
   including . . . whether Miranda’s guarantees have been impermissibly
   denied, de novo.” United States v. Nelson, 990 F.3d 947, 952 (5th Cir. 2021)
   (citations omitted). In undertaking such a review, this court evaluates
   “‘evidence in the light most favorable to the party that prevailed in the
   district court,’ . . . and [it] will uphold the district court’s ruling on the
   motion ‘if there is any reasonable view of the evidence to support it[.]’”
   United States v. Michalik, 5 F.4th 583, 588 (5th Cir. 2021) (quoting United
   States v. Chavez, 281 F.3d 479, 483 (5th Cir. 2002) and United States v.
   Michelletti, 13 F.3d 838, 841 (5th Cir. 1994) (en banc)).
                               III. DISCUSSION
          The Fifth Amendment, incorporated against the states, provides that
   “[n]o person . . . shall be compelled in any criminal case to be a witness
   against himself . . . .” “To safeguard the uncounseled individual’s Fifth
   Amendment privilege against self-incrimination, the Miranda Court held,
   suspects interrogated while in police custody must be told that they have a
   right to remain silent, that anything they say may be used against them in
   court, and that they are entitled to the presence of an attorney, either retained
   or appointed, at the interrogation.” Thompson, 516 U.S. at 107, 116 S. Ct. at




                                          6
Case: 20-10999         Document: 00516398138              Page: 7       Date Filed: 07/18/2022




                                          No. 20-10999


   462 (citing Miranda, 384 U.S. at 444, 86 S. Ct at 1612). In other words, “the
   Miranda rule is a prophylactic employed to protect against violations of the
   Self-Incrimination Clause.” 6 United States v. Patane, 542 U.S. 630, 636
   124 S. Ct. 2620, 2626 (2004) (plurality opinion); see also Howes v. Fields,
   565 U.S. 499, 507, 132 S. Ct. 1181, 1188 (2012) (quoting Maryland v. Shatzer,
   559 U.S. 98, 103, 130 S. Ct. 1213, 1217 (2010)). “[I]f the police take a suspect
   into custody and then ask him questions without informing him of the rights
   enumerated above, his responses cannot be introduced into evidence to
   establish his guilt.” Berkemer v. McCarty, 468 U.S. 420, 429, 104 S. Ct. 3138,
   3144 (1984) (citations omitted).            Officers do not, however, “violate a
   suspect’s constitutional rights (or the Miranda rule) by negligent or even
   deliberate failures to provide the suspect with the full panoply of warnings
   prescribed by Miranda.” 7 Patane, 542 U.S. at 641, 124 S. Ct. at 2629; see also
   Vega, 2022 WL 2251304 at *4. Any such violations “occur, if at all, only
   upon the admission of unwarned statements into evidence at trial.” Patane,
   542 U.S. at 641, 124 S. Ct. at 2629.
           Custodial interrogations that necessitate Miranda warnings consist of
   “questioning initiated by law enforcement officers after a person has been
   taken into custody or otherwise deprived of his freedom of action in any


           6
             The Supreme Court recently clarified that while the “set of prophylactic rules[]”
   imposed by Miranda is ‘constitutionally based, . . . they are prophylactic rules
   nonetheless.” Vega v. Tekoh, 597 U.S. ,           S. Ct. , 2022 WL 2251304, *4 (June 23,
   2022) (quoting Dickerson v. United States, 530 U.S. 428, 440, 120 S. Ct. 2326, 2334
   (2000)). And it plainly stated that its prior decisions have “avoid[ed] saying that a Miranda
   violation is the same as a violation of the Fifth Amendment right.” Id. at *8.
           7
            Indeed, “it is easy to imagine many situations in which an un-Mirandized suspect
   in custody may make self-incriminating statements without any hint of compulsion.” Vega,
   2022 WL 2251304 at *4 (emphasis added). And the requisite warnings “include[]
   components . . . that do not concern self-incrimination per se but are instead plainly
   designed to safeguard that right.” Id.




                                                7
Case: 20-10999      Document: 00516398138          Page: 8    Date Filed: 07/18/2022




                                    No. 20-10999


   significant way.” Miranda, 384 U.S. 444, 86 S. Ct. at 1612. “A suspect
   is . . . ‘in custody’ for Miranda purposes when placed under formal arrest or
   when a reasonable person in the suspect’s position would have understood
   the situation to constitute a restraint on freedom of movement of the degree
   which the law associates with formal arrest.” United States v. Wright,
   777 F.3d 769, 774 (5th Cir. 2015) (quoting United States v. Bengivenga,
   845 F.2d 593, 596 (5th Cir. 1988) (en banc)) (alterations in original).
   Restraint on freedom of movement usually resembles formal arrest when, “in
   light of the objective circumstances of the interrogation, . . . a reasonable
   person [would] have felt he or she was not at liberty to terminate the
   interrogation and leave.” Howes, 565 U.S. at 509, 132 S. Ct. at 1189 (internal
   quotation marks and citations omitted) (alteration in original).
          The freedom-of-movement test, however, “identifies only a
   necessary and not a sufficient condition for Miranda custody.” Shatzer,
   559 U.S. at 112, 130 S. Ct. at 1224. That is because “[f]idelity to the doctrine
   announced in Miranda requires that it be enforced strictly, but only in those
   types of situations in which the concerns that powered the decision are
   implicated.” Berkemer, 468 U.S. at 437, 104 S. Ct. at 3148-49. Courts must
   therefore also assess whether the environment surrounding the questioning
   implicated the concerns identified in Miranda. See Howes, 565 U.S. at 509-
   13, 132 S. Ct. at 1189-92 (2012); Shatzer, 559 U.S. at 112-14, 130 S. Ct. at
   1224-25; Berkemer, 468 U.S. at 435-42, 104 S. Ct. at 3147-52.
          Moreover, “when [the Supreme] Court creates a prophylactic rule to
   protect a constitutional right, the relevant ‘reasoning’ is the weighing of the
   rule’s benefits against its costs.” Montejo v. Louisiana, 556 U.S. 778, 793,
   129 S. Ct. 2079, 2089 (2009). In other words, Miranda represents a judicially
   created rule that “is justified only by reference to its prophylactic
   purpose, . . . and applies only where its benefits outweigh its costs[.]”




                                          8
Case: 20-10999        Document: 00516398138             Page: 9      Date Filed: 07/18/2022




                                        No. 20-10999


   Shatzer, 559 U.S. at 106, 130 S. Ct. 1220 (internal quotation marks and
   citations omitted); see also Connecticut v. Barrett, 479 U.S. 523, 528, 107 S. Ct.
   828, 832 (1987) (citing New York v. Quarles, 467 U.S. 649, 654,
   104 S. Ct. 2626, 2630 (1984)). The Court recently surveyed a wide swath of
   its post-Miranda decisions and demonstrated that “all [of them] . . . engaged
   in cost-benefit analysis to define the scope of these prophylactic rules.” Vega,
   2022 WL 2251304 at *7.
           The district court here confined its analysis to the first inquiry,
   holding that a reasonable person in Coulter’s position would have thought
   that he was in custody as contemplated by Miranda. 8 The district court then
   failed to proceed to the second inquiry after finding this “necessary but not
   sufficient” condition to suppressing Coulter’s statements. See Shatzer,
   559 U.S. at 112, 130 S. Ct. at 1224.
           We hold, however, that the district court erred in determining that
   Coulter was in custody. And even if it did not err as to the first inquiry, the
   second inquiry under Miranda precedents would reject suppression. As to
   the second inquiry, Officer Guzman did not question Coulter in an
   environment resembling the station house questioning at issue in Miranda.
   See Berkemer, 468 U.S. at 437-42, 104 S. Ct. at 3147-52. Coulter’s unwarned
   statements are therefore admissible.
                                             A.
           When a court assesses whether a suspect is in custody as
   contemplated by Miranda, “[t]he requisite restraint on freedom is greater
   than that required in the Fourth Amendment seizure context.” Wright,


           8
            The district court also held that the public safety exception to Miranda did not
   apply. The government does not challenge this determination on appeal, so this court need
   not consider the exception.




                                              9
Case: 20-10999     Document: 00516398138           Page: 10    Date Filed: 07/18/2022




                                    No. 20-10999


   777 F.3d at 774 (citation omitted). A custodial determination in the Miranda
   context involves “an objective determination, depending on the totality of
   the circumstances, that looks to the circumstances surrounding the
   interrogation and whether, given the circumstances, a reasonable person
   would have felt he was at liberty to terminate the interrogation and leave.”
   Nelson, 990 F.3d at 955 (citing Wright, 777 F.3d at 774). In other words, the
   court must consider whether “a reasonable person in the suspect’s position
   would have understood the situation to constitute a restraint on freedom of
   movement of the degree which the law associates with formal arrest.” Bengivenga,
   845 F.2d at 596 (emphasis added). “The reasonable person through whom
   [the court] view[s] the situation must be neutral to the environment and to
   the purposes of the investigation—that is, neither guilty of criminal conduct
   and thus overly apprehensive nor insensitive to the seriousness of the
   circumstances.” Id. Neither the officer’s nor the suspect’s subjective intent
   “is relevant to the custody determination.” United States v. Chavira,
   614 F.3d 127, 133 (5th Cir. 2010) (citing Bengivenga, 845 F.2d at 597).
   Because no single fact or circumstance results in Miranda custody, “this
   court has repeatedly considered certain key details” encapsulated by the
   following factors:
          o First, the length of the questioning;
          o Second, the location of the questioning;
          o Third, the accusatory, or non-accusatory, nature of the
            questioning;
          o Fourth, the amount of restraint on the individual’s physical
            movement; and
          o Fifth, statements made by officers regarding the
            individual’s freedom to move or leave.
   Wright, 777 F.3d at 775 (citations omitted).




                                         10
Case: 20-10999     Document: 00516398138           Page: 11    Date Filed: 07/18/2022




                                    No. 20-10999


          While citing four of these factors, the district court found decisive in
   favor of its custody determination only the fourth and fifth factors. For the
   sake of completeness, we consider each factor in turn, because taken
   together, they paint a picture at odds with the district court’s constrained
   view. The factors holistically evince the non-threatening, non-aggressive
   approach of Officer Guzman, who, facing alone, on a dark street, a man who
   admitted a prior conviction for aggravated robbery, reasonably took
   precautions for officer safety. The precaution of handcuffing, under these
   circumstances, did not restrain Coulter’s freedom of movement to “the
   degree which the law associates with formal arrest.” Bengivenga, 845 F.2d at
   596.
          The district court failed to consider the first factor, the length of the
   questioning, but this factor plainly does not suggest the equivalent of formal
   arrest. Approximately fifteen minutes elapsed between Officer Guzman’s
   first contact with Coulter and Coulter’s admission that he had a pistol in his
   backpack. This court has warned against “[o]verreliance upon the length of
   [questioning]” because doing so “injects a measure of hindsight into the
   analysis which [it] wish[es] to avoid.” United States v. Harrell, 894 F.2d 120,
   124 n.1 (5th Cir. 1990). While “a detention of approximately an hour raises
   considerable suspicion[,]” id., a thirty-minute interview “suggests [that a
   suspect] was not in custody.” United States v. Ortiz, 781 F.3d 221, 233 (5th
   Cir. 2015) (citation omitted) (emphasis added). Based on these authorities,
   the comparatively brief questioning here is incompatible with finding that
   Coulter was in custody pursuant to Miranda.
          The location of the questioning did not suggest, even to the district
   court, that a reasonable person in Coulter’s position would have equated it
   with formal arrest.     “Interrogations in public settings are less police
   dominated than stationhouse interrogations; the public nature reduces the




                                         11
Case: 20-10999       Document: 00516398138              Page: 12      Date Filed: 07/18/2022




                                         No. 20-10999


   hazard that officers will resort to overbearing means to elicit incriminating
   responses and diminishes the individual’s fear of abuse for failure to
   cooperate.” Chavira, 614 F.3d at 135 (citing Bengivenga, 845 F.2d at 598).
   Thus, “[t]he fact that an interview takes place in a public location weighs
   against the conclusion that a suspect is in custody . . . .” Ortiz, 781 F.3d at
   231 (citing Berkemer, 468 U.S. at 438, 104 S Ct. at 3149). Officer Guzman
   questioned Coulter while he stood on a neighborhood street. In fact, the
   questioning took place in front of the home where Coulter apparently lived
   with his parents. Later, his mother “came out[side] and [officers] released
   the van to her.” We have also noted that a smaller number of officers
   mitigates a suspect’s “sense of vulnerability.” Bengivenga, 845 F.2d at 598
   (citation omitted). No other officers were present during Officer Guzman’s
   questioning of Coulter. 9 This factor weighs against finding Coulter was in
   custody as contemplated by Miranda.
           Regarding the third factor, the district court found that the non-
   accusatory nature of the questioning did not suggest that a reasonable person
   in Coulter’s position would have equated it with formal arrest. The district
   court determined that Officer Guzman “was merely appealing to Coulter’s
   interests in being truthful and helpful during the search, rather than engaging
   in formal questioning.” We agree.
           Officer Guzman initially asked Coulter how he was doing, whether he
   was alone, and (twice) whether he had any guns before he learned Coulter
   was a felon. He then asked Coulter to provide some identification and to



           9
             One other officer arrived on scene to search the van after Coulter told Officer
   Guzman where his gun was located. Officer Guzman suggested that “backup” was “right
   around the corner[,]” but there is no indication that more than two officers were present.
   And the second officer’s role was apparently limited to searching the van rather than
   interacting with Coulter.




                                              12
Case: 20-10999     Document: 00516398138           Page: 13   Date Filed: 07/18/2022




                                    No. 20-10999


   explain who owned the van and where he came from. Officer Guzman also
   asked about his job once Coulter said he had just left work and that the van
   belonged to his boss. Officer Guzman inquired about Coulter’s criminal
   record only after Coulter admitted that he was on parole for aggravated
   robbery. Following that admission, Officer Guzman again asked, and Coulter
   denied that he had a gun. Officer Guzman then asked Coulter whether he
   had anything illegal in the van, including drugs. Officer Guzman conveyed
   that he did not care about “a gram of weed [] or something stupid,” which
   implied that he would have released Coulter if that was all he had. Officer
   Guzman also emphasized that he wanted Coulter to “be honest[]” and “real
   upfront with [him].” Coulter agreed that he “want[ed] to be real with
   [Officer Guzman]” and Officer Guzman asked again whether he had a gun.
   Though Coulter did not answer affirmatively, his hesitancy prompted Officer
   Guzman to handcuff him and ask whether Coulter understood that he was
   just detained to minimize the risk of his running for the gun. Shortly
   afterward, Coulter reiterated that he still “want[ed] to be real with [Officer
   Guzman]” and acknowledged that a gun was in his backpack. Even after he
   handcuffed Coulter, the video and transcript plainly demonstrate that the
   tenor of Officer Guzman’s inquiries never became accusatory, much less
   threatening.
          The amount of restraint on Coulter’s physical movement, from the
   point at which he was handcuffed, led to the district court’s decision to
   suppress his post-handcuffing statements. This factor presents a more
   nuanced question, but in the end, it does not compel a conclusion that a
   reasonable person in Coulter’s position would have equated the restraint on
   his movement with formal arrest. This court has held to the contrary, that
   “the brief handcuffing of a suspect does not render an interview custodial per
   se[].” Michalik, 5 F.4th at 589 n.3 (citing Ortiz, 781 F.3d at 231-33). And the
   Supreme Court generally recognizes that “[n]ot all restraints on freedom of




                                         13
Case: 20-10999       Document: 00516398138              Page: 14      Date Filed: 07/18/2022




                                         No. 20-10999


   movement amount to custody for purposes of Miranda.” Howes, 565 U.S. at
   509, 132 S. Ct. at 1189. Indeed, “[s]ome significant restraint of freedom of
   movement must have occurred.” United States v. Howard, 991 F.2d 195, 200
   (5th Cir. 1993) (citation omitted) (emphasis added). For example, this court
   determined that a suspect was not in Miranda custody even though officers
   approached him with their guns drawn and handcuffed him for five to ten
   minutes before removing the handcuffs and initiating questioning. 10 Ortiz,
   781 F.3d at 224-25, 232-33.
           To be more precise, this court has not considered whether a suspect
   questioned while in handcuffs during a valid traffic stop is in Miranda
   custody. Here, Officer Guzman had a substantial conversation with Coulter
   before placing him in handcuffs. And at that time, Officer Guzman explained
   that the handcuffs were necessary because he did not want Coulter “to run
   up and grab the gun[,]” or “wind up fighting with [Coulter].” Importantly,
   Coulter replied “[y]ou’re cool.” Such a response does not convey that
   Coulter equated the handcuffs with formal arrest. While Coulter offered to
   distance himself farther from Guzman instead of being handcuffed, the dash
   camera video reveals that he never attempted to move. 11 Coulter also never
   asked or attempted to end the encounter. He remained standing in the street
   without being forced on the ground or into Officer Guzman’s vehicle. Under


           10
             Under other circumstances, this court determined that “the experience of being
   singled out and handcuffed would color a reasonable person’s perception of the situation
   and create a reasonable fear that the handcuffs could be reapplied at any time.” United
   States v. Cavazos, 668 F.3d 190, 195 (5th Cir. 2012) (citation omitted). But that
   determination arose where over a dozen officers entered a suspect’s bedroom and
   immediately handcuffed him while executing a search warrant, though they removed the
   handcuffs prior to interrogation. Id. at 194-95.
           11
             The dashboard camera video also reveals that Coulter initially leaned against
   Officer Guzman’s vehicle with his hands crossed behind his back for several minutes (as if
   he were already handcuffed) even though Officer Guzman never told him to do so.




                                              14
Case: 20-10999        Document: 00516398138              Page: 15       Date Filed: 07/18/2022




                                          No. 20-10999


   the circumstances, objective concerns for officer safety necessitated the
   amount of restraint generated by the handcuffs, Coulter implicitly
   acknowledged the limited purpose of the restraint, and a reasonable person
   in his position would not have equated such restraint with formal arrest. The
   district court erred by ruling otherwise.
           Consistent with our conclusion, four other circuits recognize that a
   suspect is not necessarily in Miranda custody when being questioned while
   handcuffed. The First Circuit, for example, held that a suspect was not in
   Miranda custody when an officer stopped the suspect on a busy public road,
   drew his gun, handcuffed the suspect for ten to fifteen minutes, frisked the
   suspect, and questioned the suspect while he was handcuffed. United States
   v. Fornia-Castillo, 408 F.3d 52, 64-65 (1st Cir. 2005). The Fourth Circuit has
   long held that “drawing weapons, handcuffing a suspect, placing a suspect in
   a patrol car for questioning, or using or threatening to use force does not
   necessarily elevate a lawful stop into a custodial arrest for Miranda
   purposes.” United States v. Leshuk, 65 F.3d 1105, 1109–10 (4th Cir. 1995)
   (citations omitted). 12 And the Ninth Circuit determined that suspects were
   not in Miranda custody even though officers frisked, handcuffed, and
   separately questioned them for ten to twelve minutes on the street. United
   States v. Bautista, 684 F.2d 1286, 1287-88, 1292 (9th Cir. 1982). In reaching
   its conclusion, the Ninth Circuit reasoned that “[h]andcuffing a suspect does
   not necessarily dictate a finding of custody . . . . [because] [s]trong but
   reasonable measures to insure the safety of the officer or the public can be



           12
              The Sixth Circuit, in reviewing a post-conviction habeas petition, determined
   that it “was not unreasonable” to conclude that a suspect was not in Miranda custody even
   though the officer drew his gun, questioned the suspect while handcuffed, and placed the
   suspect in the back of his patrol car. Loza v. Mitchell, 766 F.3d 466, 474-77 (6th Cir. 2014)
   (citations omitted).




                                                15
Case: 20-10999        Document: 00516398138              Page: 16       Date Filed: 07/18/2022




                                         No. 20-10999


   taken without necessarily compelling a finding that the suspect was in
   custody.” Id. at 1292 (internal quotation marks and citation omitted).
           Fifth, we must disagree with the district court’s finding that Officer
   Guzman’s statements regarding Coulter’s freedom to move or leave “weigh[ed]
   in favor of finding that [Coulter] was in custody.” To begin, assurances that
   a suspect “[is] not under arrest and that he [is] free to leave” weigh in favor
   of determining that a suspect is not in custody. Wright, 777 F.3d at 777.
   Informing a suspect he is “not under arrest, [even without] explicitly tell[ing]
   him he [is] free to leave[,] . . . . would [also] suggest to a reasonable person
   that he [is] free to leave[.]” 13 Ortiz, 781 F.3d at 231 (citation omitted). Here,
   Officer Guzman placed Coulter in handcuffs and explained that it was “[j]ust
   detainment.” He then twice reassured Coulter that he was “just detained.”
   And, most important, Coulter confirmed that he understood what being
   “detained” meant. Coulter could have asked for clarification or simply said
   “no,” but he just said “[y]eah[,]” which clearly suggests Coulter understood
   that he was not in custody as contemplated by Miranda.
           The district court heavily relied on Officer Guzman’s statement, after
   he handcuffed Coulter, “not to pull away, because Officer Guzman did not
   ‘want to tase [sic] [him.]’” Coulter asserts now that he understood the
   statement to warn that “an attempt to leave could result in being tased.” 14
   This isolated statement could create an inference that Coulter may have been
   in Miranda custody. But “no one fact is determinative,” Wright, 777 F.3d at



           13
              This court has also held that, “to a reasonable lay person, the statement that an
   interview is ‘non-custodial’ is not the equivalent of an assurance that he could ‘terminate
   the interrogation and leave.’” Cavazos, 668 F.3d at 195 (quoting J.D.B. v. North Carolina,
   564 U.S. 261, 270, 131 S. Ct. 2394, 2402 (2011)).
           14
             There is no indication that Officer Guzman actually reached for his taser or gun
   at any point.




                                               16
Case: 20-10999     Document: 00516398138             Page: 17      Date Filed: 07/18/2022




                                    No. 20-10999


   775,   and    Coulter    immediately        replied,“[t]hat’s     fine.”     This
   contemporaneous response, like Coulter’s conveying that Officer Guzman
   was “cool” when he handcuffed Coulter, objectively indicates that Coulter
   did not equate the tasing statement with formal arrest as events unfolded.
   Indeed, no reasonable person would tell an officer that he was “cool” or
   “fine” with being essentially arrested. And it is hard to conceive that a
   reasonable person, while handcuffed, would tell an officer that he “want[ed]
   to be real with [him]” if he thought he was already under arrest. Unlike the
   district court, we conclude, based on the men’s interactions, that Officer
   Guzman’s conversation with and statements to Coulter were not indicative
   of the restraint associated with formal arrest.
          Based on the totality of the circumstances viewed in the light most
   favorable to Coulter, a reasonable person in his position would not have
   equated the situation with formal arrest. But, even if the opposite were true,
   determining whether Coulter’s “freedom of movement was curtailed [would
   only be] the first step in the analysis, not the last.” Howes, 565 U.S. at 509,
   132 S. Ct. at 1189. The district court failed to complete the analysis.
                                         B.
          Assuming arguendo that a reasonable person in Coulter’s position
   would have equated the situation with formal arrest, the court must next
   determine “whether the relevant environment [in which Coulter was
   questioned] present[ed] the same inherently coercive pressures as the type
   of station house questioning at issue in Miranda.” Id. at 565 U.S. at 509,
   132 S. Ct. at 1189-90. The government maintains that the environment in
   which Officer Guzman questioned Coulter did not necessitate Miranda
   warnings and faults the district court’s having overlooked this inquiry.
          The Supreme Court holds that officers generally need not issue
   Miranda warnings before questioning motorists and passengers during a




                                          17
Case: 20-10999      Document: 00516398138            Page: 18     Date Filed: 07/18/2022




                                      No. 20-10999


   routine traffic stop. Because “a traffic stop is presumptively temporary and
   brief[,] . . . . questioning incident to an ordinary traffic stop is quite different
   from stationhouse interrogation, which frequently is prolonged, and in which
   the detainee often is aware that questioning will continue until he provides
   his interrogators the answers they seek.” Berkemer, 468 U.S. at 437-38,
   104 S. Ct. at 3149 (citation omitted). Moreover, because “the typical traffic
   stop is public, at least to some degree[,] . . . . the atmosphere surrounding an
   ordinary traffic stop is substantially less police dominated than that
   surrounding the kinds of interrogation at issue in Miranda itself . . . and in the
   subsequent cases in which [the Supreme Court has] applied Miranda.” Id.
   at 468 U.S. at 438-39, 104 S Ct. at 3149-50 (internal quotation marks and
   citations omitted).      In other words, “the temporary and relatively
   nonthreatening detention involved in a traffic stop or Terry stop . . . does not
   constitute Miranda custody.” Shatzer, 559 U.S. at 113, 130 S. Ct. at 1224
   (citations omitted). But, once “a motorist who has been detained pursuant
   to a traffic stop thereafter is subjected to treatment that renders him in
   custody for practical purposes, he will be entitled to the full panoply of
   protections prescribed by Miranda.” Berkemer, 468 U.S. at 440, 104 S. Ct.
   at 3150 (internal quotation marks and citation omitted).
          The environment in which Officer Guzman questioned Coulter did
   not present the same inherently coercive pressures as the station house
   questioning at issue in Miranda. Unlike station house interrogations, the
   encounter between Officer Guzman and Coulter lasted only approximately
   fifteen minutes. And unlike the atmosphere surrounding a station house
   interrogation, Coulter remained standing in the street in front of his parents’
   home during the entire encounter.               Faced with strikingly similar
   circumstances, the Ninth Circuit determined that similar facts “f[e]ll short
   of the sorts of police dominated and compelling atmospheres presented in
   the four cases under review in Miranda v. Arizona.” Bautista, 684 F.2d at




                                           18
Case: 20-10999     Document: 00516398138            Page: 19     Date Filed: 07/18/2022




                                     No. 20-10999


   1292 (citing Miranda, 384 U.S. at 491-99, 86 S. Ct. at 1636-40). Additionally,
   as this court noted when considering a somewhat similar manner in which
   suspects were detained, “except for the fact that [officers] briefly displayed
   their guns, the circumstances were similar to those of an ordinary traffic stop,
   a situation in which a suspect is not in custody.” Ortiz, 781 F.3d at 232 (citing
   Berkemer, 468 U.S. at 440, 104 S. Ct. at 3150). It is noteworthy that officers
   frisked and handcuffed the Ortiz defendant for five to ten minutes, and
   although officers did not question him while handcuffed, this court clearly
   did not understand the handcuffs to transform a traffic stop into formal
   custody. 781 F.3d at 225, 232-33.
                              IV. CONCLUSION
          For the reasons stated above, a reasonable person in Coulter’s
   position would not have equated the restraint on his freedom of movement
   with formal arrest. But even if Coulter could have reasonably thought that
   he was in custody for Miranda purposes after being handcuffed, the
   environment in which Officer Guzman questioned him was not tantamount
   to a station house interrogation as contemplated by Miranda. All of Coulter’s
   unwarned statements are therefore admissible.               The district court’s
   judgment suppressing those statements is REVERSED.




                                          19
Case: 20-10999     Document: 00516398138           Page: 20   Date Filed: 07/18/2022




                                    No. 20-10999


   Edith H. Jones, Circuit Judge, concurring:
          In addition to the preceding discussion, which demonstrates that
   suppression is unwarranted, I believe this case is a particularly poor vehicle
   for any conclusion that Coulter was “in custody” when he made unsolicited
   admissions about illegally possessing a gun. The panel is deeply divided on
   the application of the “custody” test. Under such circumstances, it seems
   to me, we ought to recall that “[t]he Miranda rules are prophylactic rules that
   the Court found to be necessary to protect the Fifth Amendment right against
   compelled self-incrimination.” .” Vega v. Tekoh, 597 U.S.       ,    S. Ct.   ,
   2022 WL 2251304, *8 (June 23, 2022). Moreover, “when [the Supreme]
   Court creates a prophylactic rule to protect a constitutional right, the
   relevant ‘reasoning’ is the weighing of the rule’s benefits against its costs.”
   Montejo v. Louisiana, 556 U.S. 778, 793, 129 S. Ct. 2079, 2089 (2009). The
   Miranda rule is therefore “justified only by reference to its prophylactic
   purpose, . . . and applies only where its benefits outweigh its costs[.]”
   Maryland v. Shatzer, 559 U.S. 98, 106, 130 S. Ct. 1213, 1220 (2010) (internal
   quotation marks and citations omitted); see also Connecticut v. Barrett,
   479 U.S. 523, 528, 107 S. Ct. 828, 832 (1987) (citing New York v. Quarles,
   467 U.S. 649, 654, 104 S. Ct. 2626, 2630 (1984)). When three judges cannot
   agree on whether a suspect in a traffic stop is “in custody,” then we ought to
   consider the costs and benefits of suppressing incriminatory statements.
   What are the benefits of suppression where the obvious consequence in this
   case would be to leave law enforcement officers without guidance in this most
   common type of citizen-police encounter?
          The costs of suppressing Coulter’s unwarned statements would be
   substantial, namely, hindering the prosecution of a convicted felon who
   voluntarily admitted to possessing a firearm and drugs. Society has a
   “compelling interest in finding, convicting, and punishing those who violate
   the law.” Moran v. Burbine, 475 U.S. 412, 426 , 106 S. Ct. 1135, 1143 (1986).



                                         20
Case: 20-10999     Document: 00516398138           Page: 21    Date Filed: 07/18/2022




                                    No. 20-10999


   Federal courts “are, after all, always engaged in a search for truth in a
   criminal case . . . .” Oregon v. Hass, 420 U.S. 714, 722, 95 S. Ct. 1215, 1221
   (1975). Thus, “far from being prohibited by the Constitution, admissions of
   guilt by wrongdoers, if not coerced, are inherently desirable.” United States v.
   Washington, 431 U.S. 181, 187, 95 S. Ct. 1814, 1818 (1977) (emphasis added).
   Put another way, “the ready ability to obtain uncoerced confessions is not an
   evil but an unmitigated good[.]” McNeil v. Wisconsin, 501 U.S. 171, 181,
   111 S. Ct. 2204, 2210 (1991) (emphasis added). Coulter’s repeated intentions
   to “be real” with Officer Guzman amply demonstrate that his unwarned
   statements were voluntary.
          Further, the videotape of this entire encounter compellingly shows
   there was no improper compulsion or restraint. Officer Guzman did not
   coerce Coulter into disclosing the location of his gun. He was alone in the
   dark with Coulter and asked him twice about gun possession, even before he
   learned Coulter was a felon previously convicted of aggravated robbery. The
   motivation for officer safety was plain in his questioning and ultimate
   handcuffing. Officer Guzman never raised his voice, nor did he threaten or
   accuse Coulter.     In repeatedly stating that his purpose was limited to
   “detainment,” his tone was matter-of-fact rather than heavy-handed.
   Indeed, Officer Guzman specifically told Coulter he was worried about
   Coulter’s “run[ning] up and grab[bing] the gun” and “fighting with [him].”
   At that point, Officer Guzman already knew about Coulter’s aggravated
   robbery conviction and that he had a knife. “Although the courts ensure
   compliance with the Miranda requirements . . . it is police officers who must
   actually decide whether or not they can question a suspect.” Davis v. United
   States, 512 U.S. 452, 461, 114 S. Ct. 2350, 2356 (1994). To hold that Officer
   Guzman should have provided Coulter with Miranda warnings before asking
   basic questions implicating his safety would unduly collapse those two
   distinct roles into one.




                                         21
Case: 20-10999       Document: 00516398138           Page: 22    Date Filed: 07/18/2022




                                      No. 20-10999


            If handcuffing suspects, after a valid traffic stop yields probable cause
   to search a car, requires the issuance of Miranda warnings, then what about
   placing the suspects on the ground or on their knees, hands raised, with a
   weapon unholstered? What about instructing a suspect to sit in the officer’s
   vehicle during a search? All of these are alternative tactics to ensure officer
   safety, yet, under the district court’s reasoning, all could arguably constitute
   “custody” under Miranda. Officers might be put to the choice of ensuring
   their own safety or conducting routine investigations. One potential price of
   premature Mirandizing would be to require broader vehicle searches, and
   thus broader invasions of privacy, because officers would likely lack voluntary
   admissions from suspects. Prematurely requiring Miranda warnings during
   traffic stops would also inhibit questioning that could assist in time-sensitive
   investigations, e.g., for kidnapping victims or terrorists.          Suppressing
   Coulter’s unwarned statements, under circumstances like those before us,
   would therefore needlessly burden law enforcement officers and imprudently
   hinder the investigation of crime.
            Finally, suppressing Coulter’s unwarned statements under these cir-
   cumstances would also yield no meaningful societal or judicial benefits.
   “[U]nlike unreasonable searches under the Fourth Amendment or actual vi-
   olations of the Due Process Clause or the Self-Incrimination Clause, there is,
   with respect to mere failures to warn, nothing to deter.” United States v.
   Patane, 542 U.S. 630, 642, 124 S. Ct. 2620, 2629 (2004) (plurality opinion)
   (emphasis added). Here, under applicable law, there was nothing to deter
   and therefore no justification for suppressing Coulter’s un-Mirandized state-
   ments.




                                           22
Case: 20-10999        Document: 00516398138               Page: 23        Date Filed: 07/18/2022




                                           No. 20-10999


   Priscilla Richman, Chief Judge, dissenting:
           The restrictions placed on Braylon Ray Coulter during a traffic stop
   were of the degree associated with a formal arrest. 1 When Coulter offered to
   walk away from his van before Officer Nino de Guzman searched it, Officer
   Guzman told him to turn around and face the squad car. He told Coulter that
   he had backup around the corner. He also warned Coulter not to pull away
   because, if he did, Officer Guzman would “have to tase” him. Then Officer
   Guzman put Coulter in handcuffs. Guzman asked incriminating questions
   but at no point read Coulter his Miranda rights. Because the totality of the
   restraints imposed on Coulter amounted to custody, I would affirm the dis-
   trict court’s suppression of Coulter’s post-handcuffing statements, espe-
   cially in light of our deference to lower courts on motions to suppress. I re-
   spectfully dissent.
                                                 I
           The Fifth Amendment provides that “[n]o person . . . shall be com-
   pelled in any criminal case to be a witness against himself.” 2 To safeguard
   the privilege against self-incrimination and counteract the “inherently com-
   pelling pressures” of custodial interrogation, suspects interrogated in police




           1
              See California v. Beheler, 463 U.S. 1121, 1125 (1983) (explaining that “[a]lthough
   the circumstances of each case must certainly influence a determination of whether a
   suspect is ‘in custody’ for purposes of receiving Miranda protection, the ultimate inquiry
   is simply whether there is a ‘formal arrest or restraint on freedom of movement’ of the
   degree associated with a formal arrest”) (quoting Oregon v. Mathiason, 429 U.S. 492, 495
   (1977)); see also Berkemer v. McCarty, 468 U.S. 420, 435-40 (1984) (holding that “routine”
   traffic stops are not custodial for Miranda purposes but that if a motorist is “subjected to
   treatment that renders him ‘in custody’ for practical purposes, he will be entitled to the full
   panoply of protections prescribed by Miranda”).
           2
               U.S. Const. amend. V.




                                                 23
Case: 20-10999          Document: 00516398138              Page: 24       Date Filed: 07/18/2022




                                            No. 20-10999


   custody are entitled to procedural safeguards. 3 Statements stemming from
   custodial interrogation without Miranda warnings may not be used as evi-
   dence to establish guilt.4
           The protections provided by Miranda are limited to custodial interro-
   gation. 5 Custodial interrogation is “questioning initiated by law enforcement
   officers after a person has been taken into custody or otherwise deprived of
   his freedom of action in any significant way.” 6 It is “a term of art that spec-
   ifies circumstances that are thought generally to present a serious danger of
   coercion.” 7 These circumstances exist when a suspect is “placed under for-
   mal arrest or when a reasonable person in the suspect’s position would have
   understood the situation to constitute a restraint on freedom of movement of
   the degree which the law associates with formal arrest.” 8
           We traditionally engage in a two-part inquiry to determine whether an
   individual is in custody. 9 First, under the freedom-of-movement test, we ask
   if a reasonable person would feel free to terminate the police encounter and
   leave. 10 Second, we ask “whether the relevant environment presents the




           3
             Miranda v. Arizona, 384 U.S. 436, 444, 467 (1966) (holding that officers must
   inform suspects that they have a right to remain silent, that anything they say may be used
   as evidence against them, and that they are entitled to the presence of an attorney, either
   retained or appointed, during the interrogation).
           4
               Id. at 444.
           5
               Id.
           6
               Id.
           7
               Howes v. Fields, 565 U.S. 499, 508-09 (2012).
           8
               United States v. Bengivenga, 845 F.2d 593, 596 (5th Cir. 1988) (en banc).
           9
               See United States v. Arellano-Banuelos, 927 F.3d 355, 359-60 (5th Cir. 2019).
           10
                Howes, 565 U.S. at 509.




                                                  24
Case: 20-10999         Document: 00516398138               Page: 25        Date Filed: 07/18/2022




                                            No. 20-10999


   same inherently coercive pressures as the type of station house questioning
   at issue in Miranda.” 11
          In assessing whether a Miranda warning was required in a specific
   case, we determine: “first, what were the circumstances surrounding the in-
   terrogation; and second, given those circumstances, would a reasonable per-
   son have felt he or she was not at liberty to terminate the interrogation and
   leave.” 12 The former is a question of fact reviewed for clear error, the latter
   a question of law reviewed de novo. 13 “The reasonable person through whom
   we view the situation must be neutral to the environment and to the purposes
   of the investigation—that is, neither guilty of criminal conduct and thus
   overly apprehensive nor insensitive to the seriousness of the circum-
   stances.” 14 The custody inquiry is objective; the subjective views of the of-
   ficer and suspect are “irrelevant.” 15
          Routine traffic stops are not custodial. 16 “[T]he temporary and rela-
   tively nonthreatening detention involved in a traffic stop . . . does not consti-
   tute Miranda custody.” 17 In other words, “a Fourth Amendment seizure
   does not necessarily render a person in custody for purposes of Miranda.” 18
   But traffic stops may become custodial. “If a motorist who has been detained
   pursuant to a traffic stop thereafter is subjected to treatment that renders him



          11
               Id.
          12
               Thompson v. Keohane, 516 U.S. 99, 112 (1995) (footnote omitted).
          13
               Id. at 112-13; United States v. Nelson, 990 F.3d 947, 952 (5th Cir. 2021).
          14
               United States v. Bengivenga, 845 F.2d 593, 596 (5th Cir. 1988) (en banc).
          15
               J.D.B. v. North Carolina, 564 U.S. 261, 271 (2011).
          16
               Berkemer v. McCarty, 468 U.S. 420, 440 (1984).
          17
               Maryland v. Shatzer, 559 U.S. 98, 113 (2010).
          18
               Bengivenga, 845 F.2d at 598.




                                                  25
Case: 20-10999          Document: 00516398138              Page: 26       Date Filed: 07/18/2022




                                            No. 20-10999


   ‘in custody’ for practical purposes, he will be entitled to the full panoply of
   protections prescribed by Miranda.” 19
          We have “repeatedly considered certain key details” when analyzing
   whether an officer’s conduct during a traffic stop moved the encounter be-
   yond “routine” to “in custody” for purposes of Miranda: “(1) the length of
   the questioning; (2) the location of the questioning; (3) the accusatory, or
   non-accusatory, nature of the questioning; (4) the amount of restraint on the
   individual’s physical movement; [and] (5) statements made by officers re-
   garding the individual’s freedom to move or leave.” 20 This is a “totality of
   circumstances” 21 inquiry in which “no one fact is determinative.” 22
          I agree with the majority opinion that the first two factors would lead
   a reasonable person in Coulter’s position to think that he was not in custody,
   but I part company on the analysis of the remaining three. The accusatory
   nature of Officer Guzman’s questions, handcuffing, and threatening state-
   ments made by Officer Guzman outweigh the brief and public nature of his
   questioning. In their totality, the circumstances surrounding the stop placed
   Coulter in Miranda custody.
          First, regarding the accusatory nature of the questioning, it is im-
   portant to know what transpired before Coulter was handcuffed. Coulter told
   Officer Guzman that he had pled guilty to and was on parole for aggravated
   robbery. There was then a discussion about Coulter’s marijuana use. Officer
   Guzman told Coulter that the vehicle smelled like marijuana and that gave


          19
               Berkemer, 468 U.S. at 440.
          20
               United States v. Wright, 777 F.3d 769, 775 (5th Cir. 2015) (internal citations
   omitted).
          21
               Id. at 774 (quoting United States v. Cavazos, 668 F.3d 190, 193 (5th Cir. 2012)).
          22
               Id. at 775.




                                                 26
Case: 20-10999     Document: 00516398138           Page: 27   Date Filed: 07/18/2022




                                    No. 20-10999


   Officer Guzman probable cause to search him and the vehicle. Officer Guz-
   man then said, “I want you to be real with me, because I am going to search
   it.” Coulter then said, “You told me to be real with you and everything. . . .
   I mean, I don’t need no more strikes.” Officer Guzman then asked, “What
   you got?” and “Is it a gun?” to which Coulter replied, “If I tell you that, I
   mean, I’m losing. I don’t want to lose.” After further brief discussion about
   what gun possession meant regarding violations of parole, Coulter then said,
   “Look, I ain’t [indiscernable] nobody in trouble. I done had people trying to
   kill me. So I’m saying at the same time, I don’t --- I don’t want to be caught
   out there with nothing.” Both men clearly understood this to be an admis-
   sion that Coulter had a gun in the vehicle. At this point Officer Guzman said,
   “Look, what I’m going to do is I’m just going to detain you all right? Because
   I don’t want you . . . to run up and grab the gun and then . . . .” It was then
   that Coulter offered to walk away but Officer Guzman ordered him to “[t]urn
   around and face my car” multiple times, told Coulter that backup had been
   called, said that he did not want to end up fighting with Coulter and that if
   Coulter tried to pull away, Officer Guzman would tase him. The district
   court did not suppress any of Coulter’s statements up to this point, and Coul-
   ter does not contend that they are inadmissible.
          Accordingly, the record reflects that after Coulter admitted he was a
   convicted felon on parole, and after he had essentially admitted there was a
   gun in the vehicle, Officer Guzman asked Coulter while handcuffed
   “where’s the gun at” to which Coulter replied “it’s in my backpack.” Of-
   ficer Guzman then said, “In your backpack? You are a convicted felon?”
   Officer Guzman subsequently said to Coulter, “it’s our constitutional right
   [to carry a gun]. But you lost that constitutional right, when you were con-
   victed a felon [sic].” Coulter then asserted, “I ain’t never once pulled it on
   nobody.” There were further exchanges about the gun, including Coulter’s
   claim that it was for protection and Coulter’s request for Officer Guzman to




                                         27
Case: 20-10999         Document: 00516398138               Page: 28         Date Filed: 07/18/2022




                                            No. 20-10999


   “take the gun.” It is these statements, after Coulter was handcuffed, that
   the district court suppressed.
          Asking a known felon if he is in possession of a gun is asking an incrim-
   inatory question. It is an inculpatory question. No matter how calmly asked
   or the tone of voice used, the question is an incriminatory, accusatory one.
          Second, regarding restraints on physical movement, handcuffing by
   itself does not automatically render a suspect in Miranda custody, but it sup-
   ports that conclusion. 23 Even if someone is not immediately handcuffed dur-
   ing a traffic stop, his eventual handcuffing “suggest[s] to a reasonable person
   that he was not free to leave.” 24 Coulter was not handcuffed at the beginning
   of the traffic stop, but when he asked if he could walk away, Officer Guzman
   immediately told him to “[t]urn around and face my car.” Two seconds after
   that, Officer Guzman stated that he had backup “right around the corner.”
   After another five seconds, Officer Guzman said that he did not want to
   “wind up fighting with” Coulter. Then, ten seconds later, Officer Guzman
   told Coulter not to “pull away . . . because [he] did not want to have to tase
   [Coulter] and do a bunch of paperwork.” At that point, even though Officer
   Guzman was about to search for a gun in Coulter’s van, a reasonable person
   in Coulter’s shoes would have thought that he was in police custody. Officer
   Guzman also never unhandcuffed Coulter once he began interrogating him.
   Accordingly, a reasonable person in Coulter’s shoes would have thought that
   he was not free to terminate the encounter and leave.




          23
               United States v. Ortiz, 781 F.3d 221, 231 (5th Cir. 2015).
          24
               Id.




                                                  28
Case: 20-10999            Document: 00516398138             Page: 29       Date Filed: 07/18/2022




                                             No. 20-10999


             The majority opinion cites cases that suggest handcuffing is not dis-
   positive of the five-factor custody inquiry. 25 As noted above, I agree. But
   from this, the majority opinion concludes that the fourth factor (the amount
   of restraint on an individual’s physical movement) itself does not weigh in
   favor of custody. 26 That handcuffing alone may be insufficient to establish
   custody does not mean that it is irrelevant. In this circuit, when a suspect is
   handcuffed, the “amount of restraint on the individual’s physical move-
   ment” weighs in favor of custody. 27
             The majority opinion also inappropriately draws several inferences in
   a light that is unduly favorable to the government to conclude the fourth fac-
   tor weighs against custody. On an appeal of a motion to suppress, we must
   view “the evidence in the light most favorable to the party that prevailed in
   the district court.” 28 We must also “uphold the district court’s ruling on the
   motion ‘if there is any reasonable view of the evidence to support it.’” 29
   “Our review is particularly deferential where denial of the suppression mo-
   tion is based on live oral testimony . . . because the judge had the opportunity




             25
              Ante, at 13-14 (majority opinion) (citing United States v. Michalik, 5 F.4th 583,
   589 n.3 (5th Cir. 2021) (“[T]he brief handcuffing of a suspect does not render an interview
   custodial per se[].”).
             26
                  Ante, at 15-16.
             27
             Ortiz, 781 F.3d at 229-30; see also id. at 231 (“[T]he fact that the agents eventually
   handcuffed him would suggest to a reasonable person that he was not free to leave.”);
   United States v. Cavazos, 668 F.3d 190, 194 (5th Cir. 2012) (“Cavazos was immediately
   located and handcuffed at the start of the search, demonstrating that the agents sought out
   Cavazos and had physical dominion over him.”).
             28
             United States v. Michalik, 5 F.4th 583, 588 (5th Cir. 2021) (quoting United States
   v. Chavez, 281 F.3d 479, 483 (5th Cir. 2002)).
             29
                  Id. (quoting United States v. Michelletti, 13 F.3d 838, 841 (5th Cir. 1994) (en
   banc)).




                                                  29
Case: 20-10999          Document: 00516398138              Page: 30   Date Filed: 07/18/2022




                                            No. 20-10999


   to observe the demeanor of the witnesses.” 30 I recognize that the district
   court relied on live oral testimony from its May 2020 hearing on Coulter’s
   first motion to suppress when it entered its October 2020 order denying
   Coulter’s subsequent motion to suppress his statements. But the application
   of our “particularly deferential” standard of review is still appropriate. The
   district judge had the “opportunity to observe” Officer Guzman’s demeanor
   at the first hearing, and it “based” its October 2020 denial in part on that
   testimony. 31
          The majority opinion infers that Coulter “implicitly acknowledged
   the limited purpose” of his handcuffs because he never attempted to move
   away from his van. 32 But there was only a one second gap between Coulter’s
   offer to move away and Officer Guzman’s command to “[t]urn around and
   face my car.” That is not enough time to move away, especially when the
   circumstances are construed in the light most favorable to Coulter. Addi-
   tionally, the majority infers from Coulter saying “[y]ou’re cool” to Officer
   Guzman that Coulter did not “equate[] the handcuffs with formal arrest.” 33
   A more plausible inference is that Coulter sought to avoid harm. Before say-
   ing “you’re cool,” Officer Guzman had just refused to let Coulter move
   away, told him to face his squad car, indicated that he had backup on the way,
   and said that he did not want to “wind up fighting” with Coulter. Saying
   “you’re cool” could reasonably be viewed as an effort to deescalate the situ-
   ation. Coulter’s words do not suggest that he thought he was free to leave,
   especially when considered in the light most favorable to him. Lastly, the


          30
             United States v. Aguirre, 664 F.3d 606, 612 (5th Cir. 2011) (emphasis added)
   (quoting United States v. Scroggins, 599 F.3d 433, 440 (5th Cir. 2010)).
          31
               See id. (quoting Scroggins, 599 F.3d at 440).
          32
               Ante, at 15 (majority opinion).
          33
               Ante, at 14.




                                                  30
Case: 20-10999          Document: 00516398138              Page: 31        Date Filed: 07/18/2022




                                           No. 20-10999


   majority opinion emphasizes that Coulter was on parole for aggravated rob-
   bery. That is correct, but Coulter told Officer Guzman about the aggravated
   robbery more than seven minutes before he was handcuffed. During those
   seven minutes, Officer Guzman repeatedly questioned Coulter about the gun
   without restraining him. Thus, when Officer Guzman finally put Coulter in
   handcuffs and told him that he would not let him walk away, a reasonable
   person would not have thought that he was free to leave.
           Moreover, the majority opinion emphasizes that “objective concerns
   for officer safety necessitated the amount of restraint generated by the hand-
   cuffs.” 34 The relevant inquiry, however, is whether a “reasonable person
   [would] have felt he or she was not at liberty to terminate the interrogation
   and proceed.” 35 To the extent that the majority opinion is invoking the New
   York v. Quarles 36 public safety exception, the Government failed to brief this
   argument and it is therefore forfeited. Regardless, the circumstances of this
   case do not warrant the application of the “narrow” public safety exception
   to the Miranda rule. 37 Even if “officer safety” is relevant, Officer Guzman
   certainly had probable cause to handcuff Coulter. Concern for officer safety




           34
                Ante, at 14-15.
           35
             Howes v. Fields, 565 U.S. 499, 509 (2012) (emphasis added) (quoting Thompson
   v. Keohane, 516 U.S. 99, 112 (1995)).
           36
                467 U.S. 649 (1984).
           37
              Id. at 658; see United States v. Lim, 897 F.3d 673, 691 (5th Cir. 2018) (holding that
   the public safety exception did not apply because “[t]here [wa]s no indication why the
   officer[] could not take a moment to provide Miranda warnings”); United States v. Raborn,
   872 F.2d 589, 595 (5th Cir. 1989) (“Unlike the situation in Quarles . . . when the gun was
   hidden in a place to which the public had access, Raborn’s truck, where the police officers
   believed the gun to be, had already been seized and only the police officers had access to
   the truck. It is difficult therefore, to find that the public-safety exception applies.”).




                                                 31
Case: 20-10999         Document: 00516398138               Page: 32          Date Filed: 07/18/2022




                                            No. 20-10999


   did not give Officer Guzman carte blanche to question Coulter further about
   the firearm before reciting the Miranda rights.
          Lastly, under the fifth factor, Officer Guzman’s statements about
   Coulter’s freedom to move further demonstrate that a reasonable person
   would think he was under formal arrest. Explicit assurances that a suspect is
   “not under arrest” and that he is “free to leave” convey that he is not in
   custody. 38 Telling a suspect that he is “not under arrest” without specifying
   that he is “free to leave” also suggests that a suspect is not in custody, alt-
   hough it is “less clear.” 39 By contrast, “to a reasonable lay person, the state-
   ment that an interview is ‘non-custodial’ is not the equivalent of an assurance
   that he could ‘terminate the interrogation and leave.’” 40 Such a statement
   does not defeat custody.
          The majority opinion emphasizes that Officer Guzman told Coulter
   several times that he was “just going to detain” him. Like the phrase “non-
   custodial,” however, Officer Guzman’s words did not clearly convey that
   Coulter could terminate his interrogation and leave. Officer Guzman con-
   veyed the opposite. When Coulter said that he did not want to be detained
   and offered to walk away from his van, Officer Guzman told Coulter to
   “[t]urn around and face my car.” He then instructed Coulter not to “pull
   away” because he did not want to “wind up fighting” or “have to tase”
   Coulter. The majority opinion reasons that when Coulter said “[t]hat’s
   fine” in response to Officer Guzman, the response “objectively indicate[d]




          38
               United States v. Wright, 777 F.3d 769, 777 (5th Cir. 2015).
          39
               United States v. Ortiz, 781 F.3d 221, 231 (5th Cir. 2015).
          40
            United States v. Cavazos, 668 F.3d 190, 195 (5th Cir. 2012) (quoting J.D.B. v.
   North Carolina, 564 U.S. 261, 270 (2011)).




                                                  32
Case: 20-10999          Document: 00516398138                 Page: 33   Date Filed: 07/18/2022




                                               No. 20-10999


   that Coulter did not equate the tasing comment with formal arrest.” 41 At
   minimum, the majority opinion’s interpretation does not draw inferences in
   the light most favorable to Coulter.
           The majority opinion also emphasizes that Coulter confirmed he un-
   derstood what “just going to detain” meant. 42 But the subjective views of a
   suspect are “irrelevant.” 43 What matters is “how a reasonable person in the
   suspect’s position would understand his freedom to terminate questioning
   and leave.” 44 The district court correctly determined that Officer Guzman’s
   assertions of control over Coulter’s movement objectively weigh in favor of
   custody.
           A conclusion that Coulter was in custody would not create a circuit
   split. The Fourth and Ninth Circuits have held that handcuffing by itself
   does not per se place an individual in Miranda custody. 45 Here, Coulter was
   in custody based on the totality of the circumstances, including verbal state-
   ments by Officer Guzman—not handcuffing alone. The First Circuit’s
   caselaw is similarly distinguishable. In United States v. Fornia-Castillo, 46 the
   First Circuit held that a suspect who was handcuffed and questioned was not




           41
                Ante, at 17 (majority opinion).
           42
                Ante, at 16.
           43
                J.D.B., 564 U.S. at 271.
           44
                Id.
           45
               United States v. Leshuk, 65 F.3d 1105, 1109-10 (4th Cir. 1995) (“[H]andcuffing a
   suspect . . . does not necessarily elevate a lawful stop into a custodial arrest for Miranda
   purposes.”); United States v. Bautista, 684 F.2d 1286, 1292 (9th Cir. 1982) (“Handcuffing
   a suspect does not necessarily dictate a finding of custody.”) (quoting United States v.
   Booth, 669 F.2d 1231, 1236 (9th Cir. 1981)).
           46
                408 F.3d 52 (1st Cir. 2005).




                                                   33
Case: 20-10999           Document: 00516398138               Page: 34        Date Filed: 07/18/2022




                                             No. 20-10999


   in custody. 47 Like the Fourth and Ninth Circuits, however, the court rea-
   soned that “handcuffs . . . [do not] necessarily transform[] a valid Terry stop
   into a de facto arrest.” 48 The only other evidence supporting custody was
   that the officer displayed his gun, but it was “out of [the suspect’s] view.” 49
   The officers never told the suspect that he could not walk away, and they
   never threatened to tase him if he did. 50
           Moreover, several of our sister circuits have explained that “pat-down
   search[es] do[] not establish custody for Miranda purposes.” 51 I agree.
   Viewed in isolation, an officer telling a suspect to “[t]urn around and face my
   car” is not sufficient to place someone in Miranda custody. But it is not ir-
   relevant. When viewed in totality with the other restraints on Coulter, in-
   cluding the handcuffs, Officer Guzman’s command to “[t]urn around and
   face my car” instead of granting Coulter’s request to walk away supports the
   district court’s decision to suppress Coulter’s statements. 52
           Based on the totality of the circumstances viewed in the light most fa-
   vorable to Coulter, I would hold that after Coulter was handcuffed a reason-
   able person in his shoes would not have thought he was at liberty to terminate
   the interrogation and leave.




           47
                Id. at 64-65.
           48
                Id. at 64.
           49
                Id.
           50
                See id. at 56-57, 64-65.
           51
                See, e.g., United States v. Patterson, 826 F.3d 450, 457 (7th Cir. 2016).
           52
              Cf. id. at 458 (“The agents never told Patterson he was under arrest or that he
   was not free to leave, and they never placed him in handcuffs or restrained him in any other
   physical way which commonly effects an arrest.”).




                                                   34
Case: 20-10999           Document: 00516398138            Page: 35    Date Filed: 07/18/2022




                                           No. 20-10999


                                                 II
           “[T]he freedom-of-movement test identifies only a necessary and not
   a sufficient condition for Miranda custody.” 53 At step two of the custody
   inquiry, we must ask “whether the relevant environment presents the same
   inherently coercive pressures as the type of station house questioning at issue
   in Miranda.” 54 Coulter was not in custody for Miranda purposes when Of-
   ficer Guzman first stopped him. Nor was he in custody during the initial
   questioning because it was brief, public, and because he was unrestrained.
   But once Officer Guzman prevented Coulter from walking farther away,
   handcuffed him, and threatened to tase him, Coulter was “subjected to treat-
   ment that render[ed] him ‘in custody’ for practical purposes.” 55
           The majority opinion relies heavily on United States v. Bautista, 56 a
   Ninth Circuit decision, to conclude that the environment in this case is dif-
   ferent from the station house interrogation in Miranda. But there are several
   meaningful differences between Bautista and this case. There, police officers
   stopped two individuals who were walking on a street near a suspected geta-
   way car from a bank robbery. 57 The officers in Bautista never threatened the
   defendants with a taser, nor did they affirmatively refuse to let the suspects
   walk away. 58 The court in Bautista was also reviewing a district court’s




           53
             Howes v. Fields, 565 U.S. 499, 509 (2012) (quoting Maryland v. Shatzer, 559 U.S.
   98, 112 (2010)).
           54
                Id.
           55
                Berkemer v. McCarty, 468 U.S. 420, 440 (1984).
           56
                684 F.2d 1286 (9th Cir. 1982).
           57
                Id. at 1287.
           58
                See id. at 1287-88.




                                                 35
Case: 20-10999           Document: 00516398138            Page: 36      Date Filed: 07/18/2022




                                           No. 20-10999


   determination that the defendants were not in custody. 59 Here, however, the
   district court suppressed Coulter unwarned statement, so we must view “the
   evidence in the light most favorable to the party that prevailed in the district
   court.” 60
                                                III
           The concurring opinion would introduce a new, case-specific “costs
   and benefits” analysis into our custody inquiry. 61 The opinion reasons that
   Miranda is a prophylactic rule such that it applies only when its benefits out-
   weigh its costs. 62 Judge Jones is of course correct that Miranda is a
   prophylactic rule, as the Supreme Court recently clarified in Vega v. Tekoh, 63
   and that prophylactic rules apply only when the benefits outweigh the costs. 64
   As far as I am aware, however, we have never conducted a cost-benefit anal-
   ysis as part of our Miranda custody inquiry. 65 Nor has the Supreme Court.
   In its most recent custody case, Howes v. Fields, 66 the Court established the




           59
                Id. at 1292.
           60
             United States v. Michalik, 5 F.4th 583, 588 (5th Cir. 2021) (quoting United States
   v. Chavez, 281 F.3d 479, 483 (5th Cir. 2002)).
           61
                Ante, at 20-22 (Jones, J., concurring).
           62
                Ante, at 20.
           63
                142 S. Ct. 2095 (2022).
           64
                Maryland v. Shatzer, 559 U.S. 98, 106 (2010).
           65
              See, e.g., United States v. Michalik, 5 F.4th 583, 587-89 (5th Cir. 2021) (never
   discussing a cost-benefit step in the custody inquiry); United States v. Arellano-Banuelos,
   927 F.3d 355, 359-63 (5th Cir. 2019) (same); United States v. Ortiz, 781 F.3d 221, 229-32
   (5th Cir. 2015) (same); United States v. Wright, 777 F.3d 769, 773-77 (5th Cir. 2015) (same);
   United States v. Cavazos, 668 F.3d 190, 193-95 (5th Cir. 2012) (same).
           66
                565 U.S. 499 (2012).




                                                 36
Case: 20-10999            Document: 00516398138               Page: 37   Date Filed: 07/18/2022




                                               No. 20-10999


   second step of the custody inquiry as it referred to Miranda as a prophylactic
   rule. 67 But it never discussed a cost-benefit analysis. 68
           The Supreme Court’s decision in Vega does not require a change to
   that approach. Rather, Vega clarifies that the cost-benefit analysis is appro-
   priate when courts are “charting the dimensions of” the Miranda rule. 69 In
   other words, a cost-benefit analysis is appropriate in deciding categorically
   whether Miranda should be extended or whether exceptions should be rec-
   ognized.        It is not appropriate on a case-by-case basis once courts have
   “charted” Miranda rules to a particular fact pattern. For example, consider
   the Quarles “public safety exception” to the Miranda rule. In Quarles, the
   Court weighed the costs and benefits when it determined that Miranda need
   not “be applied in all its rigor to a situation in which police officers ask ques-
   tions reasonably prompted by a concern for the public safety.” 70 But we do
   not engage in an additional cost-benefit analysis every time that we decide
   whether the Quarles public safety exception prevents the suppression of un-
   Mirandized statements. 71 Similarly, in Vega itself, the Court applied a cost-
   benefit analysis to determine whether a Miranda violation could provide a
   cause of action under 42 U.S.C. § 1983. 72 Finally, the Court in Miranda




           67
                Id. at 507-12.
           68
                See id.
           69
                Vega v. Tekoh, 142 S. Ct. 2095, 2103 (2022).
           70
                New York v. Quarles, 467 U.S. 649, 656.
           71
             See, e.g., United States v. Lim, 897 F.3d 673, 690-91 (5th Cir. 2018) (analyzing the
   Quarles public safety exception without discussing the rule’s costs and benefits as applied
   in the case at hand); United States v. Brathwaite, 458 F.3d 376, 382 n.8 (5th Cir. 2006)
   (same); United States v. Raborn, 872 F.2d 589, 595 (5th Cir. 1989) (same).
           72
                Vega, 142 S. Ct. at 2106-07.




                                                   37
Case: 20-10999        Document: 00516398138                Page: 38     Date Filed: 07/18/2022




                                            No. 20-10999


   weighed the costs and benefits when it determined that the Miranda warnings
   are required once a suspect is subject to custodial interrogation. 73
           The cost-benefit analysis that the concurring opinion says should oc-
   cur in the present case threatens to displace our traditional inquiry entirely.
   It would in effect add a third inquiry so that on a case-by-case basis, courts
   could decide in a particular case whether the search for truth outweighs the
   prophylactic purpose of Miranda. That is a nigh impossible weighing task
   and one difficult to cabin in a principled and predictable way.
                                        *        *         *
           I note that I am curious as to why the Government has appealed the
   suppression ruling in this case since statements Coulter made before he was
   handcuffed amount to an admission that officers would find a gun in his ve-
   hicle if they searched. But, we must resolve this appeal, and I would affirm
   the district court’s ruling that suppressed all statements by Coulter after Of-
   ficer Guzman handcuffed him.




           73
             Id. at 2101-02 (“At no point in the [Miranda] opinion did the Court state that a
   violation of its new rules constituted a violation of the Fifth Amendment right against
   compelled self-incrimination. Instead, it claimed only that those rules were needed to
   safeguard that right during custodial interrogation.”); see also Miranda v. Arizona, 384 U.S.
   436, 444, 479-81 (1966).




                                                38